Exhibit 10.13

 

Execution Version

 

AMENDMENT NO. 4 TO LOAN AND SECURITY AGREEMENT

 

AMENDMENT NO. 4 TO LOAN AND SECURITY AGREEMENT, dated as of April 24, 2020 (this
“Amendment No. 4”), is by and among SECURUS 365, INC., a Delaware corporation,
EVANCE, INC., a Delaware corporation, EVANCE CAPITAL, INC., a Delaware
corporation, OMNISOFT, INC., a Delaware corporation and CROWDPAY.US, INC., a New
York corporation, as borrowers (each a “Borrower” and collectively,
“Borrowers”), THE OLB GROUP, INC., a Delaware corporation, as parent guarantor
(“Parent Guarantor”), the financial institutions or other entities from time to
time party hereto, each as a Lender and GACP FINANCE CO., LLC as agent for the
Lenders (in such capacity, the “Agent”).

 

W I T N E S S E T H :

 

WHEREAS, Agent, Lenders, Borrowers and others have entered into financing
arrangements pursuant to which Lenders (or Agent on behalf of Lenders) have made
and may make loans and advances and provide other financial accommodations to
Borrowers as set forth in the Loan and Security Agreement, dated as of April 9,
2018 (as amended, restated, amended and restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”) and the other Loan
Documents;

 

WHEREAS, (i) on or about December 2019 one or more of the Loan Parties or their
Subsidiaries received Extraordinary Receipts in excess of $100,000 and the
Borrowers failed (x) to notify the Agent that one or more of the Loan Parties or
their Subsidiaries received Extraordinary Receipts and (y) to deliver a
reinvestment notice in respect of such Extraordinary Receipts and/or to make the
required prepayment of the Loans from such Extraordinary Receipts, in each case,
as required by Section 1.8(d) of the Credit Agreement (“Extraordinary Receipt
Default”), (ii) one or more of the Loan Parties or their Subsidiaries incurred
Indebtedness in an aggregate amount of approximately $350,000 during Fiscal Year
2019, which Indebtedness is not permitted under Section 5.23(f) of the Credit
Agreement (“Debt Default”) and (iii) Agent has not received financial statements
and other information of the Parent Guarantor and its Subsidiaries for the
Fiscal Year ended December 31, 2019 within 90-days of such Fiscal Year end as
required by Section 5.15(a) of the Credit Agreement (the “Reporting Default”,
and together with the Extraordinary Receipt Default and the Debt Default, the
“Existing Defaults”).

 

WHEREAS, Defaults and Events of Default have occurred under the Credit Agreement
as a result of the Existing Defaults as follows: pursuant to and under (i)
Sections 7.1(b)(ii) and 7.1(c)(3) of the Credit Agreement as a result of the
Extraordinary Receipt Default, (ii) Section 7.1(c)(1) of the Credit Agreement as
a result of the Debt Default and (iii) Section 7.1(c)(2) of the Credit Agreement
as a result of the Reporting Default;

 

WHEREAS, Section 10.5 of the Credit Agreement provides that, among other things,
the Borrowers, the Agent and the Required Lenders may (i) make certain
amendments to the Credit Agreement and the other Loan Documents for certain
purposes and (ii) waive or release an Event of Default;

 

WHEREAS, the Loan Parties have requested that Agent and the Lenders waive the
Existing Defaults and make certain amendments to the Credit Agreement, and Agent
and the Lenders are agreeable to such request only on the terms and conditions
set forth herein; and

 

WHEREAS, by this Amendment No. 4, Agent, Lenders signatory hereto and Loan
Parties signatory hereto intend to evidence such amendments;

 



1

 

 

NOW, THEREFORE, in consideration of the foregoing and the mutual agreements and
covenants contained herein, the parties hereto agree as follows:



 

1. Interpretation. For purposes of this Amendment No. 4, all terms used herein
which are not otherwise defined herein, including, but not limited to, those
terms used in the recitals hereto, shall have the respective meanings assigned
thereto in the Credit Agreement as amended by this Amendment No. 4.

 

2. Standstill and Waiver. In reliance upon the representations, warranties and
covenants of the Borrowers contained in this Amendment No. 4, and subject to the
terms and conditions of this Amendment No. 4 and any documents or instruments
executed in connection herewith, the Agent (at the direction of the Required
Lenders) and the Lenders party hereto agree to forbear from and after the date
hereof until the Termination Date (the “Forbearance Period”) from exercising
their respective rights and remedies under the Credit Agreement and the other
Loan Documents in respect of or arising solely out of the Existing Defaults,
subject to the terms and conditions hereof.

 

(a) As used herein the terms: (i) “Termination Date” means the earlier of (x)
date of the occurrence of any Termination Event and (y) (I) with respect to the
Extraordinary Receipt Default and the Reporting Default, 5:00 p.m. (New York
time) on April 30, 2020, and (II) with respect to the Debt Default, the date on
which any of the Loan Parties receive (or are entitled without conditions to
receive) proceeds of the first Equity Financing (other than Equity Financings
contemplated by Section 1.1(b)(iv) of the Credit Agreement, as amended by this
Amendment No. 4) following the date of this Amendment No. 4; and (ii)
“Termination Event” means the occurrence of any of the following: (x) the
existence of any Default and/or Event of Default (other than the Existing
Defaults) under the Loan Documents; and/or (y) any representation or warranty
made or deemed made by any Loan Party in this Amendment No. 4 shall be false,
misleading or erroneous in any material respect when made or deemed to have been
made.

 

(b) Subject to the foregoing, and so long as the Loan Parties deliver to Agent:
(i) all financial statements and other information of the Parent Guarantor and
its Subsidiaries for the Fiscal Year ended December 31, 2019 required by Section
5.15(a) of the Credit Agreement on or prior to 5:00 p.m. (New York time) on
April 30, 2020 (or, if earlier, the Termination Date), the Agent and the Lenders
shall be deemed to have irrevocably waived the Existing Defaults; and (ii)
documentation (satisfactory in form and substance to Agent) that the
Indebtedness that resulted in the Debt Default has been converted to Equity
Interests of the Parent Guarantor on or prior to the Termination Date
(determined without giving effect to clause (y)(I) of the definition thereof),
the Agent and the Lenders shall be deemed to have irrevocably waived the Debt
Default. Each Loan Party acknowledges and agrees that (a) the standstill and
waiver contained herein relates only to the Existing Defaults and is effective
solely for the purposes set forth herein and shall be limited precisely as
written and shall not be deemed to (x) waive, release, modify or limit any Loan
Party’s obligations to otherwise comply with all terms and conditions of the
Credit Agreement and the other Loan Documents, (y) waive any other existing or
future Events of Default, or (z) prejudice any right or rights that Agent or the
Lenders may have or may have in the future under or in connection with the
Credit Agreement or any other Loan Document (all of which rights and remedies
are expressly reserved), except as expressly provided herein, and (b) the
granting of the waiver hereunder shall not impose or imply an obligation on
Agent or the Lenders to grant a waiver on any future occasion, whether on a
similar matter or otherwise.

 

3. Amendments.

 

(a) Section 1.1(b) of the Credit Agreement is hereby amended and restated to
read as follows: “(i) An amount equal to $1,000,000 of the principal of the Term
Loan shall be repaid on July 30, 2018 (subject to prepayment on an earlier date
to the extent and in such amounts as required pursuant to Section 1.8(e)) (the
“First Repayment”), (ii) an amount equal to $2,000,000 of the principal of the
Term Loan shall be repaid on October 31, 2018 (subject to prepayment on an
earlier date to the extent and in such amounts as required pursuant to Section
1.8(e)) (the “Second Repayment” and together with the First Repayment,
collectively, the “Repayment”), (iii) an amount equal to $125,000 of the
principal of the Term Loan shall be repaid on or prior to April 24, 2020, (iv) a
scheduled monthly payment of the principal of the Term Loan of $25,000 per
month, commencing May 1, 2020 and on the first Business Day of each calendar
month thereafter (provided that the foregoing scheduled monthly payment of
$25,000 per month may be funded with proceeds of common Equity Issuances of the
Parent Guarantor to (or contribution to the common equity of the Parent
Guarantor by) John Herzog and/or Ronny Yakov in an amount not to exceed the
scheduled payment amount and such proceeds shall not be deemed proceeds of
Equity Financing under Section 1.8(e)) and (v) the remainder of the principal of
the Term Loan shall be repaid on the Maturity Date. The outstanding unpaid
principal balance and all accrued and unpaid interest on the Term Loan shall be
due and payable on the earlier of (x) the Maturity Date, and (y) the date of the
acceleration of the Term Loan in accordance with the terms hereof. The Term Loan
Commitments of the Lenders shall terminate on the date of making of the Term
Loan. Any principal amount of the Term Loan that is repaid or prepaid may not be
reborrowed. All principal of, interest on, and other amounts payable in respect
of the Term Loan shall constitute Obligations hereunder. The Term Loan shall be
made in and repayable in Dollars.”

 



2

 

 

(b) Section 1.8(d) of the Credit Agreement is hereby amended and restated to
read as follows: “Extraordinary Receipts. Within three (3) Business Days of the
receipt of any Extraordinary Receipts in excess of $100,000 by any Loan Party or
any of its Subsidiaries, Borrowers shall make prepayments of the Term Loan in an
aggregate amount equal to 100% of such Extraordinary Receipts (net of reasonable
expenses) (except that 100% of Extraordinary Receipts (net of reasonable
expenses), without giving effect to the $100,000 threshold, received in
connection or associated with any judgment, settlement and/or other agreement
arising out or in respect of the litigation and/or claims against BLUE SQUARE
RESOLUTIONS LLC and SABIN BURRELL and/or their subsidiaries and affiliates
(collectively, the “Blue Square Claims”) shall be required to make prepayments
of the Term Loan). For the avoidance of doubt all net cash proceeds received in
connection or associated with the Blue Square Claims are deemed Extraordinary
Receipts. Notwithstanding the foregoing (but except with respect to the
Extraordinary Receipts received in connection or associated with the Blue Square
Claims, which shall not be subject to any reinvestment right), so long as no
Default and/or Event of Default has occurred and is continuing, the Borrowers
shall not be required to make any prepayment of the Term Loan under this Section
1.8(d) with respect to proceeds of claims against credit card processors
received by any Loan Party or any of its Subsidiaries to the extent that, on or
prior to the date such proceeds would otherwise be required to be so applied,
the Borrowers notify the Agent that such proceeds are to be reinvested in assets
used or usable in the business of the Loan Parties or any of their respective
Subsidiaries and together with such notice Agent shall have received reasonable
detail of such reinvestment within 180 days of such receipt, and if such
proceeds to be reinvested are not in fact reinvested within 180 days after
receipt thereof, then such proceeds shall be due and payable, and, in each case,
applied to the prepayment of Term Loan as provided in this clause (d) at the
expiration of such 180-day period. Pending such reinvestment all such
Extraordinary Receipts shall be maintained in an account that is subject to
Agent’s control.”

 

(c) Section 1.8(e) of the Credit Agreement is hereby amended and restated to
read as follows: “Equity Financing. Within one (1) Business Day of the receipt
by any Loan Party or any of its Subsidiaries of any net cash proceeds of any
Equity Financing, Borrowers shall cause twenty percent (20%) of the Net Cash
Proceeds received in connection with such Equity Financing to be applied to
prepay the principal amount of the Term Loan. The provisions of this Section
1.8(e) shall not be deemed to be implied consent to any such issuance or
incurrence otherwise prohibited by the terms of this Agreement.”

 

(d) Section 5.23(n) of the Credit Agreement is hereby amended and restated to
read as follows: “(n) make, or cause or suffer to permit any Loan Party or any
of its Subsidiaries to make, any payment or prepayment of principal of, premium,
if any, or interest on, or redemption, purchase, retirement, defeasance
(including in-substance or legal defeasance), sinking fund or similar payment
with respect to, any Subordinated Indebtedness, Permitted Bridge Loan
Indebtedness, CARES Act PPP Loan and/or the CARES Act SBA Loan; provided that so
long as no Default and/or Event of Default has occurred and is continuing the
Loan Parties may make payment of regularly scheduled interest (i) at a rate not
to exceed 9% per annum (but not any previously unpaid interest, which amounts
shall be capitalized) in respect of Permitted Bridge Loan Indebtedness so long
as such payment is not made out of (or from) proceeds of any Extraordinary
Receipt, Equity Financing, asset sales, CARES Act PPP Loan and/or CARES Act SBA
Loan and (ii) in respect of CARES Act PPP Loan;”

 



3

 

 

(e) Section 5.24(b) of the Credit Agreement is hereby amended to delete the
first sentence thereof in its entirety and replace it with the following:
“Commencing for the month of May, 2018, as of the last day of each fiscal month
occurring (i) on or prior to receipt of the Second Repayment, net revenue
(determined in accordance with GAAP) of the Loan Parties on a consolidated
basis, measured on a trailing twelve month basis ending as of the date of
measurement (“Consolidated Net Revenue”) shall not be less than $12,000,000, and
(ii) following receipt of the Second Repayment, Consolidated Net Revenue shall
not be less than (x) until June 30, 2021 $9,000,000 and (y) from and after July
1, 2021, $10,000,000.”

 

(f) Section 7.1(e) of the Credit Agreement is hereby amended to delete the
phrase “in excess of $250,000” in the third line thereof in its entirety and
replace it with the following: (x) under any of the CARES Act PPP Loan and/or
CARES Act SBA Loan and/or (y) any other Indebtedness in excess of $250,000”.

 

(g) Section 10.1(b) of the Credit Agreement is hereby amended by deleting and
following: “Paul Hastings LLP 200 Park Avenue New York, New York 10166
Attention: Leslie Plaskon, Esq. Email: leslieplaskon@paulhastings.com” and
replacing it with:

 

“Kramer Levin Naftalis & Frankel LLP

1177 Avenue of the Americas

New York, New York 10036

Attention: Sanjay Thapar 

Email: sthapar@kramerlevin.com”

 

(h) Schedule B to the Credit Agreement is hereby amended as follows:

 

(i) by adding the following definitions alphabetically:

 

(A) “Amendment No. 4” means the Amendment No. 4 to this Agreement dated as of
April 24, 2020.

 

(B) “CARES Act” means the Coronavirus Aid, Relief, and Economic Security (CARES)
Act signed into law on March 27, 2020, as amended.

 

(C) “CARES Act PPP Loan” means unsecured Indebtedness obtained by a Loan Party
under the “Paycheck Protection Program” of the CARES Act and proceeds of which
shall be used solely for purposes that would result in forgiveness of such
Indebtedness in its entirety, the original terms of such Indebtedness shall (i)
not have any required cash payments of principal, fees or costs until after the
Scheduled Maturity Date or (ii) the terms and conditions of such Indebtedness
shall be subject to the prior written approval of the Agent (not to be
unreasonably withheld or delayed).

 

(D) “CARES Act SBA Loan” means unsecured Indebtedness obtained by a Loan Party
from the SBA pursuant to the expansion of SBA’s Economic Injury Disaster Loan
Program under the CARES Act; provided that such Indebtedness shall not have any
required cash payments of principal, until payment in full in cash of all
Obligations (including the Term Loan) and the terms and conditions of such
Indebtedness shall be subject to the prior written approval of the Agent (not to
be unreasonably withheld or delayed).

 



4

 

 

(E) “SBA” means U.S. Small Business Administration.

 

(ii) by amending and restating the term “Permitted Indebtedness” to read as
follows: “Permitted Indebtedness” means: (i) the Obligations; (ii) the
Indebtedness existing on the date hereof described in Section 6 of the
Disclosure Schedule; in each case along with extensions, refinancings,
modifications, amendments and restatements thereof, provided, that (a) the
principal amount thereof is not increased, and (b) the terms thereof are not
modified to impose more burdensome terms upon any Loan Party; (iii) capitalized
leases and purchase money Indebtedness secured by Permitted Liens in an
aggregate amount not exceeding $100,000 at any time outstanding; (iv)
Indebtedness incurred as a result of endorsing negotiable instruments received
in the ordinary course of business; (v) deferred compensation to officers,
employees and directors existing as of the Closing Date in the amounts set forth
on Section 6 of the Disclosure Schedule; (vi) the Permitted Bridge Loan
Indebtedness in an amount not to exceed $3,000,000 (plus any capitalized
interest) at any time outstanding and the rate of interest in which shall not
exceed 12% per annum of which, the cash pay rate shall not exceed 9% per annum,
(vii) the CARES Act PPP Loan, (viii) the CARES Act SBA Loan incurred upon terms
and conditions that are satisfactory to the Agent in its discretion (with
consent not to be unreasonably withheld or delayed), and (ix) other Indebtedness
in an amount not to exceed $100,000 at any time outstanding.”

 

(iii) by amending and restating the term “Scheduled Maturity Date” to read as
follows: ““Scheduled Maturity Date” means the date that is the earlier of (i)
April 9, 2022 and (ii) 90-days prior to the earliest maturity date of (x) the
Permitted Bridge Loan Indebtedness, (y) the CARES Act PPP Loan and/or (z) the
CARES Act SBA Loan.”

 

4. Representations and Warranties. Each Loan Party, jointly and severally,
hereby:

 

(a) reaffirms all representations and warranties made to Agent and Lenders under
the Credit Agreement and all of the other Loan Documents and confirms that each
of the representations and warranties made by Loan Parties in or pursuant to the
Credit Agreement, the other Loan Documents and any related agreements to which
it is a party, and each of the representations and warranties contained in any
certificate, document or financial or other statement furnished at any time
under or in connection with this Agreement, the other Loan Documents or any
related agreement shall be true and correct in all material respects on and as
of such date as if made on and as of such date (or to the extent any
representations or warranties are expressly made solely as of an earlier date,
such representations and warranties shall be true and correct in all material
respects as of such earlier date); provided that any representation and warranty
that is qualified as to “materiality”, “Material Adverse Effect” or similar
language shall be true and correct (after giving effect to any qualification
therein) in all respects on and as of such date;

 

(b) reaffirms all of the covenants contained in the Credit Agreement and the
other Loan Documents;

 

(c) represents and warrants that, other than the Existing Defaults, no Default
and/or Event of Default has occurred and is continuing;

 

(d) represents and warrants that the execution, delivery and performance by each
Loan Party of this Amendment No. 4 and the other documents, agreements and
instruments executed by any Loan Party in connection herewith (collectively,
together with this Amendment No. 4, the “Amendment Documents”) and the
consummation of the transactions contemplated hereby or thereby, are within such
Loan Party’s powers, have been duly authorized by all necessary organizational
action, and do not contravene (i) the charter or by-laws or other organizational
or governing documents of such Loan Party or (ii) any law or any contractual
restriction binding on or affecting any Loan Party, except, for purposes of this
clause (ii), to the extent such contravention would not reasonably be expected
to have a Material Adverse Effect;

 



5

 

 

(e) represents and warrants that no authorization or approval or other action
by, and no notice to or filing with, any Governmental Authority or any other
third party is required for the due execution, delivery and performance by any
Loan Party of any Amendment Document to which it is a party that has not already
been obtained if the failure to obtain such authorization, approval or other
action could reasonably be expected to result in a Material Adverse Effect;

 

(f) represents and warrants that each Amendment Document has been duly executed
and delivered by each Loan Party thereto. This Amendment No. 4 constitutes, and
each other Amendment Document will constitute upon execution, the legal, valid
and binding obligation of each Loan Party thereto enforceable against such Loan
Party in accordance with its respective terms subject to the effect of any
applicable bankruptcy, insolvency, reorganization or moratorium or similar laws
affecting the rights of creditors generally and subject to general principles of
equity (regardless of whether enforcement is sought in a proceeding at law or in
equity); and

 

(g) represents, warrants and covenants that, other than as separately detailed
to Agent on April 23, 2020, there is no other, to any Loan Party’s actual
knowledge, potential, pending, filed or contemplated proceeding, litigation
and/or claim that any Loan Party or any Subsidiary of any Loan Party has (or is
contemplating) against or with respect to any Person other than BLUE SQUARE
RESOLUTIONS LLC and SABIN BURRELL.

 

5. Conditions Precedent. This Amendment No. 4 shall be effective on the date of
the satisfaction of each of the following conditions precedent:

 

(a) Agent shall have received counterparts of this Amendment No. 4, duly
authorized, executed and delivered by Borrowers, Parent Guarantor, Agent and the
Required Lenders;

 

(b) Agent shall have received for the benefit of the Lender a payment of
$125,000 for repayment of principal on the Term Loan required by Section
1.1(b)(iii) of the Credit Agreement as amended by this Amendment No. 4;

 

(c) Other than the Existing Defaults, no Default and/or Event of Default shall
have occurred and be continuing; and

 

(d) The representations and warranties contained in Section 4 and in the Credit
Agreement shall be true and correct in all material respects on and as of such
date as if made on and as of such date (except to the extent expressly relating
to an earlier date, in which case such representation and warranty shall be true
and correct as of such earlier date).

 

6. General.

 

(a) Effect of this Amendment No. 4. Except as expressly provided herein, no
other consents, waivers, changes or modifications to the Loan Documents are
intended or implied, and in all other respects the Loan Documents are hereby
specifically ratified, restated and confirmed by all parties hereto as of the
date hereof.

 



6

 

 

(b) Fees. Borrower agrees to pay on demand all expenses of Agent and Lenders in
connection with the preparation, negotiation, execution, delivery and
administration of this Amendment No. 4.

 

(c) Governing Law. This Amendment No. 4 shall be governed by, and construed in
accordance with, the laws of the State of New York, without regard to conflicts
of laws principles thereof.

 

(d) Waiver of Jury Trial. SECTION 10.16 OF THE CREDIT AGREEMENT IS HEREBY
INCORPORATED BY REFERENCE INTO THIS AMENDMENT NO. 4 MUTATIS MUTANDIS AND SHALL
APPLY HERETO AS IF ORIGINALLY MADE A PART HEREOF.

 

(e) Binding Effect. This Amendment No. 4 shall bind and inure to the benefit of
the respective successors and permitted assigns of each of the parties hereto.

 

(f) Counterparts, etc. This Amendment No. 4 may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which when so executed shall be deemed to be an original and all of which taken
together shall constitute one and the same agreement. Delivery of an executed
counterpart of a signature page to this Amendment No. 4 by telecopier or by
electronic transmission of a pdf formatted counterpart shall be effective as
delivery of a manually executed counterpart of this Amendment No. 4.

 

(g) Loan Document. This Amendment No. 4 constitutes a Loan Document.

 

(h) Reaffirmation. Each of the undersigned Loan Parties acknowledges (i) all of
its Obligations under the Credit Agreement and each other Loan Document to which
it is a party are reaffirmed and remain in full force and effect on a continuous
basis, (ii) its grant of security interests pursuant to the Loan Documents are
reaffirmed and remain in full force and effect after giving effect to this
Amendment No. 4, (iii) the Obligations include, among other things and without
limitation, the due and punctual payment of the principal of, interest on, and
premium (if any) on the Loans and (iv) except as expressly provided herein, the
execution of this Amendment No. 4 shall not operate as a waiver of any right,
power or remedy of Agent or any Lender, constitute a waiver of any provision of
any of the Loan Documents or serve to effect a novation of the Obligations.

 

(i) Release. In consideration of the agreements of Agent and Lenders contained
herein and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, each Loan Party signatory hereto,
on behalf of itself and its respective successors, assigns, and other legal
representatives, hereby absolutely, unconditionally and irrevocably releases,
remises and forever discharges Agent and Lenders, and their successors and
assigns, and their present and former shareholders, affiliates, subsidiaries,
divisions, predecessors, directors, officers, attorneys, employees, agents and
other representatives (Agent, each Lender and all such other Persons being
hereinafter referred to collectively as the “Releasees” and individually as a
“Releasee”), of and from all demands, actions, causes of action, suits,
covenants, contracts, controversies, agreements, promises, sums of money,
accounts, bills, reckonings, damages and any and all other claims,
counterclaims, defenses, rights of set off, demands and liabilities whatsoever
(individually, a “Claim” and collectively, “Claims”) of every name and nature,
known as of the date of this Amendment No. 4, both at law and in equity, which
each Loan Party signatory hereto, or any of its respective successors, assigns,
or other legal representatives may now or hereafter own, hold, have or claim to
have against the Releasees or any of them for, upon, or by reason of any
circumstance, action, cause or thing whatsoever which arises at any time on or
prior to the day and date of this Amendment No. 4, in each case for or on
account of, or in relation to, or in any way in connection with any of the
Credit Agreement, or any of the other Loan Documents or transactions thereunder
or related thereto.

 

[Remainder of Page Intentionally Left Blank]

 



7

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment No. 4 to be
duly executed and delivered by their authorized officers as of the day and year
first above written.

 



  THE OLB GROUP, INC.,   as Parent Guarantor         By: /s/ Ronny Yakov    
Name: Ronny Yakov     Title: CEO         SECURUS365, INC.,   as a Borrower      
  By: /s/ Ronny Yakov     Name: Ronny Yakov     Title: CEO        

EVANCE, INC.,

as a Borrower

        By: /s/ Ronny Yakov     Name: Ronny Yakov     Title: CEO        

EVANCE CAPITAL, INC., 

as a Borrower

        By: /s/ Ronny Yakov     Name: Ronny Yakov     Title: CEO        

OMNISOFT, INC., 

as a Borrower

        By: /s/ Ronny Yakov     Name: Ronny Yakov     Title: CEO        

CROWDPAY.US, INC., 

as a Borrower

        By: /s/ Ronny Yakov     Name: Ronny Yakov     Title: CEO

 

Amendment No. 4 to Credit Agreement 

 



8

 

 

AGENT: GACP FINANCE CO., LLC, as Agent       By: [ex10-13_001.jpg]     LENDERS:
GACP I, L.P., as Lender       By: [ex10-13_001.jpg]

 

Amendment No. 4 to Credit Agreement

 

 

9



 

 